DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the amendment filed 02/24/2021.

Status of the Claims
Claims 1, 9, 11, 17, 18, 20, and 23-26 are currently amended. 
Claims 2, 3, 7, 12, 13, and 16 have been canceled.
Claims 4, 5, 8, 10, 14, 15, 19, 21, and 22 have been previously presented.
Claim 6 has been presented in original form.
Claims 1, 4-6, 8-11, 14, 15, and 17-26 are currently pending in the application.

Remarks
Applicant’s amendments to claims 11, 17, 23, and 26 are sufficient to overcome the claim objections presented in the previous office action.
Applicant’s amendments to claims 25 and 26 are sufficient to overcome the rejection under 35 U.S.C. 112(b) presented in the previous office action.
Applicant’s amendments to independent claims 1, 11, and 20 are sufficient to overcome the rejection under 35 U.S.C. 102 presented in the previous office action.

Allowable Subject Matter
Claims 1, 4-6, 8-11, 14, 15, and 17-26 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, taken alone or in combination, fails to teach, in conjunction with other limitations in the claims, determining, by a computer, an updated human user’s location on the map based on a stride length of the human user, wherein the computer determines the updated human user’s location unaided by a network connection, an Internet connection, and a Global Positioning System, wherein the stride length is initially determined as an average stride length based on height and weight of the human user..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sharp (US 2006/0125644 A1) discloses a method of tracking a human.
Gabbay et al. (US 2019/0234740 A1) discloses a method and system for navigation in Global Positioning System-denied environments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403.  The examiner can normally be reached on Monday-Friday 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/APRIL A TAYLOR/Examiner, Art Unit 2887                                                                                                                                                                                                        
/THIEN M LE/Primary Examiner, Art Unit 2887